—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We note that there is a discrepancy between Supreme Court’s decision and the subsequent order. The court in its decision granted the motion of plaintiff for summary judgment against defendant Chase Manhattan Bank, N. A., as executor/trustee of the estate of Hugh J. Knapp, deceased (Chase Manhattan), and denied the cross motion of Chase Manhattan for summary judgment dismissing the complaint against it. The order, however, does not address that motion and cross motion. To the extent that the order conflicts with the decision, the decision controls (see, Matter of Edward V., 204 AD2d 1060, 1061). Thus, we modify the order accordingly. (Appeal from Order of Supreme Court, Monroe County, Ark, J. — Summary Judgment.) Present — Denman, P. J., Hayes, Pigott, Jr., and Fallon, JJ.